Citation Nr: 1342443	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

What evaluation is warranted for an anxiety disorder, not otherwise specified, with subclinical posttraumatic stress disorder, from March 23, 2010.


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran performed active duty for training from January to August 2000, and active duty from August 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

After the April 2010 rating decision, VA received further evidence and increased the rating to 30 percent in November 2011 and to 70 percent in August 2012.  As the maximum rating for psychiatric disorders is 100 percent, the Veteran's case is still on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA Medical Center outpatient treatment records are in Virtual VA.  


FINDING OF FACT

Since March 23, 2010, the Veteran's anxiety disorder has not been productive of total occupational and social impairment.  


CONCLUSION OF LAW

Since March 23, 2010, the Veteran's anxiety disorder has not met the criteria for an evaluation greater than 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.14, 4.125-4.126, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations, acquiring VA medical center records, medical opinions and lay statements.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Merits of the Claim

The Veteran seeks a 100 percent rating for his service connected anxiety disorder.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Diagnostic Code 9413 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413, General Rating Formula.  

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global assessment of functioning scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the global assessment of functioning score will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition p. 44 (1994).  While global assessment of functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2.  

At a VA examination in April 2010 the appellant reported a history of combat service in Iraq.  While he had a post service work history in restaurant management, and parks and maintenance, he reported being out of work since November 2009.  The appellant acknowledged that he was being choosey about where he wanted to work, and he did not feel that his psychiatric problems have held him back from working..  He reported symptoms which included nightmares, intense anger at people who do "stupid things," verbal altercations, anxiety, and having negative emotions.  He acknowledged having problems with anger control.  Mental status examination was significant for excellent hygiene, normal speech, a normal level of activity, normal thought processes and content, and no evidence of either suicidal or homicidal ideation.  Insight and judgment were good.  The appellant was diagnosed with an anxiety disorder not otherwise specified, and assigned a global assessment of functioning score of 71.

The Veteran also underwent VA medical center outpatient treatment, including one-on-one sessions, group therapy and a 12-session Cognitive Processing Therapy program.  Two VA employees, a licensed clinical social worker and a doctor affiliated with a VA PTSD/Anxiety Clinic submitted a June 2012 statement to the VA saying that the Veteran's job-related stressors were worsening his mental health, including suffering several syncopal episodes, and that they advised against him continuing his job.  

Other VA outpatient records show the Veteran consistently denying suicidal and homicidal ideation, though the appellant admitted to fleeting thoughts of suicide and hurting his boss, though without any intent.  In October 2011 he reported that he was able to hold down two jobs and train to be an emergency medical technician.  He admits to difficulty sleeping and stated that it was easier to sleep with drugs.  In August 2011, the Veteran reported irritability and stated he sometimes "loses control" of his anger.  The examiner stated that his cognitive function was good.  In June 2011, the Veteran experienced collapsing episodes due to syncope.  The examiner opined that they were likely associated with anxiety from work.  VA records also show apneic episodes and a history of snoring, though it is not clear if they are related to his anxiety disorder.  In an initial treatment appointment in April 2009, the Veteran described having nightly nightmares upon his return from Iraq, irritability, hypervigilance, startle response, avoidance of discussing Iraq and not going out in public.  His global assessment of functioning score was 60 which is indicative of moderate symptoms.  

In June 2012, a veteran's service officer reported that the appellant as a veteran's disability advocate had been terminated because of a lackluster approach to professionalism.  The service officer stated that a mental health professional had suggested that the appellant would not be able to turn his deficiencies around.

The Veteran was most recently afforded a VA examination in July 2012.  The examiner diagnosed the Veteran with an anxiety disorder not otherwise specified, with possible alcohol abuse and recent onset of syncope.  The examiner noted that the Veteran had limited social support and difficulties with work performance and conduct.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported losing one of his jobs because he "lost it" and "accosted and threatened one of the supervisors[.]"  He lost a different job due to poor work performance and "lack of professionalism."  The appellant reported a history of panic attacks while on the job, trouble meeting deadlines, trouble responding to customer service calls, difficulty controlling his anger while on the job, and tardiness.  The Veteran reported he related well to clients, but often did not get along with coworkers and supervisors.  The Veteran reported he underwent twelve sessions of Cognitive Processing Therapy, but was not noted to be taking psychotropic drugs and was not hospitalized for psychiatric care.  He did attend PTSD Anger Management Group sessions as his schedule permits.  The Veteran reported speeding tickets and being detained, but not arrested, for fighting over the prior two years.  

Per a previous VA examination, the Veteran reported he had previously consumed alcohol heavily, including a history of alcohol poisoning and a car accident in January 2009.  He stated that he was limiting his alcohol intake to one to two drinks per night, though admits to binges in the past year of up to twelve drinks per day.  He also reported occasional marijuana use.  He admits that he used to enjoy movies, being with friends and video games.  Now, he stated that he has less interest in doing these things and that he only spent time with his ex-girlfriend, with whom he is friendly.  The examiner noted that the Veteran has recurrent recollections of distressing events, including dreams, as well as psychological and physiological reactivity to cues that remind him of these events.  The Veteran made an effort to avoid thoughts, conversations, people and places that reminded him of these events.  He reported sleep difficulties, irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  He also reported having a depressed mood, anxiety, panic attacks more than once a week, mild memory loss, impaired judgment, difficulty establishing and maintaining effective work relationships and difficulty adapting to stressful circumstances.  He sometimes had suicidal ideation.  

The examiner noted impaired impulse control and a history of an intermittent inability to perform activities of daily living.  The Veteran reported that his anger and irritability resulted in hostile interactions with strangers, physical interactions with family members and difficulty controlling his anger in the workplace.  The Veteran's mother, who was present at the VA examination, corroborated these statements.  The Veteran reported passive suicidal thoughts, as recently as a few months before the examination.  He denied means, plans or intent to harm himself or anyone else.  The Veteran reported that he sometimes did not groom or attend to his hygiene, though the examiner noted the Veteran was adequately groomed for the examination.  The Veteran had a global assessment of functioning score of 42, in the range of serious symptoms.  

VA received lay statements from the Veteran's mother and his friend, A.G.  The mother stated described her son's nightmares, flashbacks, arguments and fights with family and strangers alike.  The Veteran's friend described the difference between the appellant before and after his service.  A.G. stated that the Veteran was "fun, energetic, and social," but after service he became abusive of alcohol, divorced his wife and was arrested for assault and disorderly conduct.  A.G. noted that as a probation officer he had experience working with people with mental health issues and observed that the Veteran's deterioration of mood, attitude and character were affecting his mental health.  He stated that the Veteran had alienated himself from most friends and family, was not heard from for weeks at a time and regularly said things that are inappropriate.  

The Veteran's mental status most closely approximates a 70 percent rating.  He has occupational and social impairment in most areas, as exhibited by his repeated firings from work from an inability to get along with his coworkers and supervisors and by his rare and negative interactions with his family.  He has occasional suicidal ideation, though he never shown an intent to harm himself or others.  He has frequent panic attacks which sometimes cause him to pass out.  He often is irritable and has angry outbursts without provocation.  He sometimes neglects hygiene and generally has difficulty adapting to stressful circumstances such as work.  He often sees his ex-girlfriend, but for the most part seems unable to establish or maintain effective relationships.  

The Veteran has not, however, shown symptoms that would merit an evaluation of 100 percent.  He has difficulty maintaining a job, but was able to obtain two after his service.  He was able to get along well with clients but had difficulties with coworkers and supervisors.  He has only one close friend, though his mother accompanied him to his most recent VA examination.  The Veteran consistently denies delusions or hallucinations, and though he sometimes makes inappropriate remarks, there is no note of "grossly inappropriate behavior."  He admitted to suicidal ideation and wanting to hurt his boss, but had consistently denied plans and intent to do so.  His examiners have consistently said he was not a danger to others and mostly not a danger to himself.  He has once reported neglecting his hygiene, though he presents as adequately groomed and hygienic in his appointments.  He did not experience disorientation to time or space, he had only a mild memory loss and generally had good cognitive functioning.  While the Veteran has had problems at work, the July 2012 examiner opined that it was possible that he could work in a low stress environment.  For these reasons, the Veteran's anxiety disorder is not manifested by total occupational and social impairment, and a 100 percent rating is not in order.  

Staged ratings are inapplicable in the instant case.  While the rating was increased from 10 percent to 70 percent during the course of the case, the effective date remained the date of the claim, meaning the Veteran should have been evaluated at 70 percent the entire time.  Because there is no evidence of a departure from symptoms that would merit a 70 percent evaluation, staged ratings are inapplicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the disorder warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first step requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has sleep impairment, panic attacks that cause him to pass out, irritability, outbursts of anger, hypervigilance and exaggerated startle response.  He has lost two jobs because he was unable to get along with his coworkers and superiors.  He also has trouble relating to his family, getting into arguments and sometimes physical altercations with them.  He has avoidance tendencies for cues that remind him of his trauma, alcohol abuse and occasional suicidal ideation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9413.  The regulations and case law expressly consider each of these symptoms.  Hence, Diagnostic Code 9413 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to an initial rating in excess of 70 percent for an anxiety disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


